

Exhibit 10.5

 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED, TRANSFERRED OR OTHERWISE
DISPOSED OF, UNLESS REGISTERED PURSUANT TO THE PROVISIONS OF THE SECURITIES ACT
OR AN OPINION OF COUNSEL IS OBTAINED STATING THAT SUCH DISPOSITION IS IN
COMPLIANCE WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION.
 
July 10, 2006
 
INNOFONE.COM, INCORPORATED
 
Warrant for the Purchase of Shares of Common Stock
 
For value received, this Warrant is hereby issued by Innofone.com, Incorporated,
a Nevada corporation (the “Company”), to Millennium Investment Services, Inc.
(the “Holder”). Subject to the provisions of this Warrant, the Company hereby
grants to the Holder the right to purchase from the Company up to five hundred
thousand shares of common stock of the Company (500,000) fully paid and
non-assessable shares of Common Stock, at an aggregate price of $500,000 (or
$1.00 per share) (the “Exercise Price”).
 
The term “Common Stock” means the Common Stock, par value $0.001 per share, of
the Company. The number of shares of Common Stock to be received upon the
exercise of this Warrant may be adjusted from time to time as hereinafter set
forth. The shares of Common Stock deliverable upon such exercise, and as
adjusted from time to time, are hereinafter referred to as “Warrant Stock.”
 
The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held, subject to all of the conditions, limitations
and provisions set forth herein.
 
1. Exercise of Warrant. (a) Subject to the terms and conditions set forth
herein, this Warrant may be exercised in whole or in part, pursuant to the
procedures provided below, at any time on or before the earlier of (i) 5:00
p.m., Pacific time, on the day occurring five (5) years from the warrant
issuance date (the “Expiration Date”) or, if such day is a day on which banking
institutions in California are authorized by law to close, then on the next
succeeding day that shall not be such a day. The Warrant shall only be
exercisable on a cash basis. To exercise this Warrant the Holder shall present
and surrender this Warrant to the Company at its principal office, with the
Warrant Exercise Form attached hereto duly executed by the Holder and
accompanied by payment in cash, wire transfer or by check, payable to the order
of the Company, of the aggregate Exercise Price for the total aggregate number
of shares for which this Warrant is exercised. Upon receipt by the Company of
this Warrant, together with the executed Warrant Exercise Form and payment of
the Exercise Price for the shares to be acquired, in proper form for exercise,
and subject to the Holder’s compliance with all requirements of this Warrant for
the exercise hereof, the Holder shall be deemed to be the holder of record of
the shares of Common Stock issuable upon such exercise, notwithstanding that the
stock transfer books of the Company shall then be closed or that certificates
representing such shares of Common Stock shall not then be actually delivered to
the Holder; provided, however, that no exercise of this Warrant shall be
effective, and the Company shall have no obligation to issue any Common Stock to
the Holder upon any attempted exercise of this Warrant, unless the Holder shall
have first delivered to the Company, in form and substance reasonably
satisfactory to the Company, appropriate representations so as to provide the
Company reasonable assurances that the securities issuable upon exercise may be
issued without violation of the registration requirements of the Securities Act
and applicable state securities laws, including without limitation
representations that the Holder is familiar with the Company and its business
and financial condition and has had an opportunity to ask questions and receive
documents relating thereto to his reasonable satisfaction.
 

--------------------------------------------------------------------------------



2. Reservation of Shares. The Company will at all times reserve for issuance and
delivery upon exercise of this Warrant all shares of Common Stock from time to
time receivable upon exercise of this Warrant. All such shares shall be duly
authorized and, when issued upon such exercise, shall be validly issued, fully
paid and non-assessable and free of all preemptive rights.
 
3. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the exercise of this Warrant, but the Company shall
pay the Holder an amount equal to the Fair Market Value (as defined below) of
such fractional share of Common Stock in lieu of each fraction of a share
otherwise called for upon any exercise of this Warrant.
 
4. Redemption at Option of Company. None.
 
5. Registration Rights. None.
 
6. Assignment or Loss of Warrant. Subject to the transfer restrictions herein
(including Section 9), upon surrender of this Warrant to the Company or at the
office of its stock transfer agent, if any, with the Assignment Form annexed
hereto duly executed and funds sufficient to pay any transfer tax, the Company
shall, without charge, execute and deliver a new Warrant in the name of the
assignee named in such instrument of assignment and this Warrant shall promptly
be canceled. Upon receipt by the Company of evidence reasonably satisfactory to
it of the loss, theft, destruction or mutilation of this Warrant, and of
reasonably satisfactory indemnification by the Holder, and upon surrender and
cancellation of this Warrant, if mutilated, the Company shall execute and
deliver a replacement Warrant of like tenor and date.
 
7. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a stockholder in the Company, either at law or in equity, and the
rights of the Holder are limited to those expressed in this Warrant.
 
8. Adjustments.
 
8.1 Adjustment for Recapitalization. If the Company shall at any time after the
date hereof subdivide its outstanding shares of Common Stock by
recapitalization, reclassification or split-up thereof, the number of shares of
Common Stock subject to this Warrant immediately prior to such subdivision shall
be proportionately increased, and if the Company shall at any time after the
date hereof combine the outstanding shares of Common Stock by recapitalization,
reclassification or combination thereof, the number of shares of Common Stock
subject to this Warrant immediately prior to such combination shall be
proportionately decreased. Any such adjustment and adjustment to the Exercise
Price pursuant to this Section 8.1 shall be effective at the close of business
on the effective date of such subdivision or combination.
 
Whenever the number of shares of Common Stock purchasable upon the exercise of
this Warrant is adjusted, as provided in this Section 8.1, the Exercise Price
shall be adjusted to the nearest cent by multiplying such Exercise Price
immediately prior to such adjustment by a fraction (x) the numerator of which
shall be the number of shares of Common Stock purchasable upon the exercise
immediately prior to such adjustment, and (y) the denominator of which shall be
the number of shares of Common Stock so purchasable immediately thereafter.
 
8.2 Adjustment for Reorganization, Consolidation, Merger. In case of any
reorganization of the Company after the date hereof or in case after such date
the Company shall consolidate with or merge into another corporation or convey
all or substantially all of its assets to another corporation, then, and in each
such case, the Holder of this Warrant upon the exercise thereof as provided in
Section 1 at any time after the consummation of such reorganization,
consolidation, merger or conveyance, shall be entitled to receive, in lieu of
the securities and property receivable upon the exercise of this Warrant prior
to such consummation, the securities or property to which such Holder would have
been entitled upon such consummation if such Holder had exercised this Warrant
immediately prior thereto; in each such case, the terms of this Warrant shall be
applicable to the securities or property receivable upon the exercise of this
Warrant after such consummation.
 
8.3 Certificate as to Adjustments. The adjustments provided in this Section 8
shall be interpreted and applied by the Company in such a fashion so as to
reasonably preserve the applicability and benefits of this Warrant (but not to
increase or diminish the benefits hereunder). In each case of an adjustment in
the number of shares of Common Stock receivable on the exercise of the Warrant,
the Company at its expense will promptly compute such adjustment in accordance
with the terms of the Warrant and prepare a certificate executed by two
executive officers of the Company setting forth such adjustment and showing in
detail the facts upon which such adjustment is based. The Company will forthwith
mail a copy of each such certificate to each Holder.
 

--------------------------------------------------------------------------------



8.4 Notices of Record Date, Etc. In the event that:
 
(a) the Company authorizes the granting to Common Stock holders of any right to
subscribe for, purchase or otherwise acquire any shares of stock of any class or
any other securities; or
 
(b) the Company authorizes any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation or
merger of the Company with or into another corporation, or any conveyance of all
or substantially all of the assets of the Company to another corporation or
entity; or
 
(c) the Company authorizes any voluntary or involuntary dissolution, liquidation
or winding up of the Company,
 
then, and in each such case, the Company shall mail or cause to be mailed to the
holder of this Warrant at the time outstanding a notice specifying, as the case
may be, (i) the date on which a record is to be taken for the purpose of such
right, and stating the amount and character of such right, or (ii) the date on
which such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding up is to take place, and the time, if any is
to be fixed, as to which the holders of record of Common Stock shall be entitled
to exchange their shares of Common Stock for securities or other property
deliverable upon such reorganization, reclassification, consolidation, merger,
conveyance, dissolution, liquidation or winding up. Such notice shall be mailed
at least twenty (20) days prior to the date therein specified.
 
8.5 No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Section 10 and in the taking
of all such action as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.
 
9. Transfer to Comply with the Securities Act. This Warrant and any Warrant
Stock may not be sold, transferred, pledged, hypothecated or otherwise disposed
of except as follows: (a) to a person who, in the opinion of counsel to the
Company, is a person to whom this Warrant or the Warrant Stock may legally be
transferred without registration and without the delivery of a current
prospectus under the Securities Act with respect thereto and then only against
receipt of an agreement of such person to comply with the provisions of this
Section 9 with respect to any resale or other disposition of such securities; or
(b) to any person upon delivery of a prospectus then meeting the requirements of
the Securities Act relating to such securities and the offering thereof for such
sale or disposition, and thereafter to all successive assignees.
 
10. Legend. Unless the shares of Warrant Stock have been registered under the
Securities Act, upon exercise of any of the Warrants and the issuance of any of
the shares of Warrant Stock, all certificates representing shares shall bear on
the face thereof substantially the following legend:
 
The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be sold, offered for sale,
assigned, transferred or otherwise disposed of, unless registered pursuant to
the provisions of that Act or unless an opinion of counsel to the Corporation is
obtained stating that such disposition is in compliance with an available
exemption from such registration.
 
11. Notices. All notices required hereunder shall be in writing and shall be
deemed given when telegraphed, delivered personally or within two days after
mailing when mailed by certified or registered mail, return receipt requested,
to the Company or the Holder, as the case may be, for whom such notice is
intended, if to the Holder, at the address of such party shown on the books of
the Company, or if to the Company, at the address set forth on the signature
page hereof, Attn: President, or at such other address of which the Company or
the Holder has been advised by notice hereunder.
 

--------------------------------------------------------------------------------



12. Applicable Law. The Warrant is issued under and shall for all purposes be
governed by and construed in accordance with the laws of the State of Nevada,
without regard to the conflict of laws provisions of such State.

 
[remainder of page left intentionally blank]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

        INNOFONE.COM, INCORPORATED  
   
   
    By:       Name:

--------------------------------------------------------------------------------

 Alex Lightman   Title: 
Chief Executive Officer and President

 
 



--------------------------------------------------------------------------------


 
WARRANT EXERCISE FORM
 
The undersigned hereby irrevocably elects to (i) exercise the within Warrant to
purchase __________ shares of the Common Stock of Innofone.com, Incorporated, a
Nevada corporation, pursuant to the provisions of Section 1 of the attached
Warrant, and hereby makes payment of $__________ in payment therefore. The
undersigned’s execution of this form constitutes the undersigned’s agreement to
all the terms of the Warrant and to comply therewith.
 

            
Signature
Print Name:




     
Signature, if jointly held
 
Print Name:




     
Date

 

--------------------------------------------------------------------------------


 
ASSIGNMENT FORM

 
FOR VALUE RECEIVED_____________________________ (“Assignor”) hereby sells,
assigns and transfers unto _______________________________ (“Assignee”) all of
Assignor’s right, title and interest in, to and under this Warrant issued by
Innofone.com, Incorporated dated ______________.


DATED:                                                            
 

 

 
ASSIGNOR:
 
 
 
Signature
Print Name:




     
Signature, if jointly held
Print Name:




 
ASSIGNEE:

 
The undersigned agrees to all of the terms of the Warrant and to comply
therewith.
 

     
Signature
Print Name:




     
Signature, if jointly held
Print Name:

 

--------------------------------------------------------------------------------

